DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed January 19, 2022, are responsive to the office action mailed October 28, 2021.  Claims 84-106 were previously pending.  Claims 84, 86, 88-91, 96, 102-103, and 106, have been amended, claim 100 has been cancelled and claims 107-111 are new.  Claims 84-99 and 101-111 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 84-106 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, claims 84-102 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, and claims 84-102 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  The amendment has overcome these grounds of rejection of those claims.
Claim 91 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The amendment has overcome this ground of rejection of this claim.
Pertaining to claim rejection under 35 USC 101 in the previous office action
Claims 84-106 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The cancellation of claim 100 has rendered this rejection moot with regard to that claim.
Pertaining to claim rejection under 35 USC 102 in the previous office action
Claims 84-106 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Subbaraj (Pub. No. US 2015/0213448 A1).  Claim 100 has been cancelled and the amendment has overcome this ground of rejection of the remaining claims.
Response to Arguments
Pertaining to claim rejection under 35 USC 101 in the previous office action
Applicant's arguments filed January 19, 2022, have been fully considered but they are not persuasive.  Claims 84-99 and 101-111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
A. The Claims Recite a Judicial Exception (Step 2A- First Prong)
Applicant argues
“Applicant's claims are directed to a technique for improving the efficiency and functionality of the interface as well as the underlying computer by allowing multiple commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of onscreen menus, which is not an abstract idea.”  Remarks p.14.

None of this is evident from the claims themselves.  The claims merely recite a series of broadly identified generic activities and applicant’s argument merely declares an intended goal of an invention that may or may not be further described in the disclosure.  Simply declaring that the intended goal “is not an abstract idea” is not helpful.
B. Any Alleged Abstract Idea Recited in the Claims is Integrated into a Practical Application (Step 2A - Second Prong)
Applicant argues
“that the claims recite a combination of additional elements that integrate any alleged abstract idea into a practical application, such as the additional elements reflect an improvement in the functioning of a computer, an improvement to other technology or technical field, and/or effects a transformation or reduction of a particular article to a different state or thing.”  Remarks p.15.

Applicant does not identify the additional elements relied upon to support this assertion, thus applicant does not so much argue as declaring their position as if it were an argument but without offering any support for said position.  The detailed rejection identifies additional elements and their role in the claims and explains why they are insufficient to integrate the abstract idea into a practical application.  Applicant does not directly or specifically even recognize any single issue identified in the rejection let alone impeach any supporting element of the rejection.  Applicant then essentially reasserts their remarks directed to part “A” of their argument, referring extensively to the specification and goals described therein without indicating how those elements are in any way actually implemented or how the recitations of the claims can be clearly recognized as achieving those asserted goals.
C. The Pending Claims Recite "Significantly More" Than Any Alleged Abstract Idea (Step 2B)
		Applicant offers no support for this argument, instead merely offering a brief restatement of the law and declaring that their claims meet the standard with no further explanation how this conclusion can be shown.  These remarks are not persuasive because they make no effort to persuade.
Pertaining to claim rejection under 35 USC 102 in the previous office action
Applicant’s arguments, see remarks filed January 19, 2022, with respect to the rejection of claims 84-106 under 35 U.S.C. 102(a)(2) as being anticipated by Subbaraj (Pub. No. US 2015/0213448 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benko et al. (Pub. No. US 2011/0227947 A1).  Applicant’s argument merely states that the previously relied upon reference does not disclose the features added by the current amendment.  In this case the argument is effective because the statement is correct.  Claim 100 has been cancelled and the amendment has overcome this ground of rejection of the remaining claims.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “differing command types” and “different functional contexts” are not introduced or identified in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-99 and 101-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite
“the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts;”  Claim 84.

The subject matter of the claim (recited above) does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification or as being the subject matter applicant actually possessed at the time of the invention.  A review of the disclosure does not reveal “differing command types associated with the first item, each command type applicable to a plurality of different functional contexts.”  The disclosure does not introduce, identify, or in any way describe the subject matter intended to be identified by “differing command types” and “different functional contexts.”  It is noted that this is not an enablement rejection.  Applicant’s failure to describe these elements or disclose any meaningful structure raises questions whether applicant truly had possession of these elements or of this feature at the time of filing.
This results in a person of ordinary skill in the art being unable to recognize the claimed invention as that described in the specification or as being the subject matter applicant actually possessed at the time of the invention. Pfaff v. Wells Elec., Inc., 55 U.S. at 66, 119 S.Ct. at 311, 48 USPQ2d at 1646 ("The word ‘invention’ must refer to a concept that is complete, rather than merely one that is ‘substantially complete.’”); See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure."); MPEP 2163 (3).
“The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163.I(A)).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 110 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “wherein the differing command types comprise two or more of a save command type, a share command type, and a relevance command type.”  It is unclear what group of two is encompassed by this claim recitation.  For example it is unknown whether applicant intends the group to potentially include two save command types, or if each particular listed type is intended to be mutually exclusive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 84-99 and 101-106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 84-99 and 101-102 are directed to a process and claims 103-111 are directed to a machine.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“displaying an interface on a visual display…, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item; receiving… a first consumer input; associating the first consumer input with the first item by detecting … that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation, wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts; determining… that the first consumer input corresponds to a predefined compound consumer input associated with a first command; and initiating… execution of the first command with respect to the first item.” Claim 84.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the groupings of abstract ideas described as mental processes and managing personal behavior or relationships or interactions.  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional element in present claims 84-99 and 101-102 is a computing device (and a processor, but note that a processor is a computing device and all computing devices contain at least one processor), and the additional elements in claims 103-111 are a computing device comprising at least a processor, and a memory associated with the processor.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the computing device of claims 84-99 and 101-102 is vaguely identified as the location where certain activities take place and the processor is recited as the element used to achieve certain results (again noting that these recitations potentially include the processor performing all of the broadly and generally identified operationally nonspecific activities).  In claims 103-111 the computer device (comprising a processor and associated memory) is broadly and generally recited as performing all steps in terms of the intended results of operationally nonspecific activities.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract desired results of the steps without indicating any particular operations performed by any device or structural element to perform the steps or otherwise obtain the desired results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified operations, without reference to any particular functional acts or specific operations performed by any particularly identified machines, and without reference the use of the method in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract idea in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”
Finally, dependent claims 85-99, 101-102, and 104-111 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the manipulations of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 84-99 and 101-111 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Examiner Comment
Examiner notes that in many instances applicant has directed claim recitations to what would be considered minutiae not harboring any unexpected result by a person of ordinary skill in the art. Examiner therefore notes that where the prior art does not incidentally describe minutiae in precisely the same way it does disclose features that are implicitly or inherently the same or equivalent. Although the particular portions cited may not explicitly recite each limitation in the exact same terms as presently claimed, they do nonetheless disclose the claimed features. It is not reasonable to expect the prior art disclosure to conveniently state every aspect of a claimed feature using the exact same language that appears in the claim when the cited portions are quite legitimately directed toward describing the more advanced features that are considered more relevant to the subject matter thought to be inventive in the prior art. A person of ordinary skill would understand upon reviewing the prior art disclosure that in order to have the features described throughout the prior art a system would by necessity have had to also include the same or equivalent minutiae either explicitly, implicitly, or inherently. The correct standard is that once the claimed and prior art products are found to be “substantially identical,” an applicant needs to prove that the prior art product does not necessarily or inherently possess the recited characteristics. In re Mousa, Case No. 11-1294 (Fed. Cir., Apr. 19, 2012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84-99 and 101-111 are rejected under 35 U.S.C. 103 as being unpatentable over Subbaraj (Paper No. 20211022; Pub. No. US 2015/0213448 A1) in view of Benko et al. (Pub. No. US 2011/0227947 A1).
Subbaraj discloses a computer-executable method comprising associating compound inputs with commands exercised by a user with regard to implementing a transaction.  Subbaraj further discloses, pertaining to: 
Claim 84. A computer-executable method comprising:	●	displaying an interface on a visual display of a computing device, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item (claims 84, 103; see at least figs. 5, 9; ¶0055 “an item that is currently displayed on the user device display”);
	●	receiving, at the computing device, a first consumer input (claims 84, 103; see at least ¶0039 “receives user input from user”);	●	associating the first consumer input with the first item by detecting, at the computing device, that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation (claims 84, 103; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071);	●	determining, via a processor, that the first consumer input corresponds to a predefined compound consumer input associated with a first command (claims 84, 103; see at least abstract “A user of a payment provider may create and register patterns drawn by the user on a pattern entry image. The user may register the patterns by associating transaction options with each drawn pattern. Each pattern may be used to execute a particular transaction such as a purchase transaction, a payment of a specific amount, a payment to a specific recipient, or a sales transaction. When the user wishes to execute a transaction … the user can redraw the registered pattern …. A pattern can be drawn at a particular location on the pattern entry image.”  Please note: although the reference also describes users defining their own compound inputs, it describes and the users may use pre-defined compound inputs.  Furthermore, even the user defined compound inputs must be predefined in association with commands before they are used for their intended purpose.); and	●	 initiating, via the processor, execution of the first command with respect to the first item (claims 84, 103; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).
		Subbaraj teaches all of the above as noted and teaches, a) touch input patterns associated with interaction options, b) pattern recognition of touch input patterns, c) input regions for implementing commands associated with items, d) distinguishing between different touch input patterns, and e) different patterns used to implement different interactions, but does not explicitly disclose wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts.  Benko also teaches a) touch input patterns associated with interaction options, b) pattern recognition of touch input patterns, c) input regions for implementing commands associated with items, d) distinguishing between different touch input patterns, and e) different patterns used to implement different interactions, and further discloses wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts.  Benko teaches:
	●	wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region (claims 84, 103; see at least fig. 10, ¶¶0023-0024 “multi-touch input is mapped to the region around a cursor, to the user interface as a whole, or independently to some other object or region of interest. … To address this, a technique for multi-touch user interface interaction is provided that allows users consistently understand and visualize how multi-touch input is interpreted in the user interface … clearly indicating where in the user interface the multi-touch input is to be applied,” ¶0042 “touch-pad 308 can be a portion of a touch-screen, such as a portion of a surface computing device”), and 
	●	wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts (claims 84, 103; see at least fig. 10, ¶0033 “different types of sensors or multiple motion sensors can be used to enable detection of different types of motion,” ¶0043 “techniques to recognize and evaluate the user's gestures. In such examples, the overall movement of the user's hand can provide the cursor control (the first data sequence) and the movement of the user's digits can provide the multi-touch input (the second data sequence).”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Subbaraj to include wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts, as taught by Benko since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Benko in the method of Subbaraj.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Subbaraj further discloses, pertaining to: 
Claim 85. The computer-executable method of claim 84, wherein the first interaction region comprises an elongated interaction region defining a first end and a second end, the first consumer input corresponding to a slide movement originating proximate the first end of the elongated interaction region and terminating proximate the second end of the elongated interaction region (claims 85, 104; see at least figs. 5, 9-10).

Claim 86. The computer-executable method of claim 85, wherein the predefined compound consumer input is associated with a non-purchase command with respect to the first item (claim 86; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).

Claim 87. The computer-executable method of claim 85, further comprising modifying the elongated interaction region of the interface during the slide movement to display one or more text strings (claims 87, 105; see at least figs. 5-6, 9-10, 13, 16; ¶0071 “response to user-drawn patterns …. display 200 may be used to provide a user with an item for sale ….  Item for sale 500 may include information about the item such as … item details 508 (e.g., text or image descriptions of item specifications and/or seller details).”).

Claim 88. The computer-executable method of claim 87, wherein the one or more text strings comprise instructions for completing the corresponding predefined compound consumer input (claims 88, 106; see at least figs. 9-10, 14-17.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the information provided in the text strings, i.e., “instructions,” as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 89. The computer-executable method of claim 84, wherein initiating execution of the first command with respect to the first item comprises determining that the first consumer input satisfies a threshold distance associated with the predefined compound consumer input associated with the first command (claim 89; see at least figs. 2, 8 (showing required spacing (distance) associated with defined patterns upon definition, and thus required to constitute the input resulting in execution of the associated command.).

Claim 90. The computer-executable method of claim 84, wherein initiating execution of the first command with respect to the first item comprises determining that the first consumer input satisfies a threshold time duration associated with the predefined compound consumer input associated with the first command (claims 90; see at least ¶0047 “may execute a payment …, may list for sale a product at a particular price for a particular time period,” ¶0054 “may include options for immediately listing a particular item, an auction end time option”).

Claim 91. The computer-executable method of claim 84, wherein the first consumer input comprises one or more of:	●	a checkmark selection, a touchscreen press action, a mouse click action, a touchscreen tap action, a touchscreen press and hold action, a touchscreen drag and drop action, a touchscreen pinch action, a touchscreen unpinch action, a touchscreen swipe action, a touchscreen writing action, a touchscreen drawing or writing motion, a touchscreen selection of one or more alphanumeric characters, a keyboard action, or a mouse action (claim 91; see at least abstract.  Please note: several of these options are at least very similar or overlapping concepts.   Further note that the phrase "at least one" followed by a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 92. The computer-executable method of claim 84, wherein the first command is a relevance command and initiating execution of the first command comprises adjusting a display of the interface based on the first consumer input (claim 92; see at least figs. 4-6.  Please note: selecting an item results in display of the item and relevant information.).

Claim 93. The computer-executable method of claim 92, wherein adjusting the display of the interface based on the first consumer input comprises:	●	determining one or more parameters of the first item, associating or dissociating the one or more parameters with a second item to determine a relevance of the second item to the first item, and modifying a second representation representing the second item on the interface upon determining the relevance of the second item to the first item (claim 93; see at least fig. 5, ¶0042).

Claim 94. The computer-executable method of claim 93, wherein determining the relevance of the second item to the first item comprises:	●	determining a relevance score for each of the one or more parameters (claim 94; see at least abstract, figs. 6, 9; ¶¶0046, 0054);	●	assigning a second item relevance score based on an analysis of the relevance scores of the one or more parameters (claim 94; see at least ¶¶0046, 0057); and	●	 comparing the second item relevance score to a predetermined threshold (claim 94; see at least figs. 2, 8; ¶¶0047, 0054).

Claim 95. The computer-executable method of claim 94, wherein the predetermined threshold is associated with the first item (claim 95; see at least figs. 2, 8; ¶¶0047, 0054.  Please note: this has been described above.).

Claim 96. The computer-executable method of claim 94, wherein the predetermined threshold is based at least in part on profile data associated with a consumer account, the consumer account corresponding to the computing device (claim 96; see at least abstract, figs. 1-2, 8; ¶¶0036, 0054.  Please note: the entire prior art disclosed process is associated with a consumer account.).

Claim 97. The computer-executable method of claim 94, wherein the second item is of high relevance in an instance wherein the second item relevance score satisfies the predetermined threshold (claim 97; see at least figs. 2, 8; ¶¶0047, 0054).

Claim 98. The computer-executable method of claim 93, wherein modifying the second representation on the interface comprises emphasizing the high relevance of the second item (claim 98; see at least fig. 5, ¶0042).

Claim 99. The computer-executable method of claim 93, wherein modifying the second representation on the interface comprises adjusting the position of the second representation (claim 99; see at least abstract, figs. 5-6; ¶0042).

Claim 101. The computer-executable method of claim 84, wherein at least the first item is a promotion (claim 101; see at least fig. 5.  Please note: the item is listed for sale and therefore it is being promoted. This element or its equivalent are disclosed in the prior art, however the description of the item as “a promotion” is nonfunctional instructional descriptive matter because it has no functional role in the method.  See the previous explanation elaborating upon the nature of nonfunctional descriptive information.).

Claim 102. The computer-executable method of claim 84, further comprising:	●	receiving the second consumer input (claim 102; see at least ¶0039.  Please note: the prior art is clearly directed to multiple consumers and multiple inputs.  This would be the normal condition in the prior art known to one of ordinary skill in the art unless the disclosure describes the condition otherwise.);	●	associating the second consumer input with a second item by detecting that at least a portion of the second consumer input occurs at a second interaction region of the interface configured to receive consumer input in relation to the second representation (claim 102; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071.  Please note: see the above comment regarding multiple consumers, items, and inputs.); and	●	 initiating execution of a second command with respect to the second item (claim 102; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).  Please note: again please see the above comments regarding multiple instances of the same concepts.).

Claim 103. A computing device comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer instructions configured to, when executed by the processor, cause the computing device to:	●	display an interface on a visual display of the computing device, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item (claims 84, 103; see at least figs. 5, 9; ¶0055 “an item that is currently displayed on the user device display”);	●	receive a first consumer input (claims 84, 103; see at least ¶0039 “receives user input from user”);	●	associate the first consumer input with the first item by detecting that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation (claims 84, 103; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071), wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region (claims 84, 103; see at least Benko fig. 10, ¶¶0023-0024 “multi-touch input is mapped to the region around a cursor, to the user interface as a whole, or independently to some other object or region of interest. … To address this, a technique for multi-touch user interface interaction is provided that allows users consistently understand and visualize how multi-touch input is interpreted in the user interface … clearly indicating where in the user interface the multi-touch input is to be applied,” ¶0042 “touch-pad 308 can be a portion of a touch-screen, such as a portion of a surface computing device,” as further explained above in the body of the rationale for the combination of references addressed under claim 84), and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts (claims 84, 103; see at least Benko fig. 10, ¶0033 “different types of sensors or multiple motion sensors can be used to enable detection of different types of motion,” ¶0043 “techniques to recognize and evaluate the user's gestures. In such examples, the overall movement of the user's hand can provide the cursor control (the first data sequence) and the movement of the user's digits can provide the multi-touch input (the second data sequence),” as further explained above in the body of the rationale for the combination of references addressed under claim 84);	●	determine that the first consumer input corresponds to a predefined compound consumer input associated with the first command (claims 84, 103; see at least abstract “A user of a payment provider may create and register patterns drawn by the user on a pattern entry image. The user may register the patterns by associating transaction options with each drawn pattern. Each pattern may be used to execute a particular transaction such as a purchase transaction, a payment of a specific amount, a payment to a specific recipient, or a sales transaction. When the user wishes to execute a transaction … the user can redraw the registered pattern …. A pattern can be drawn at a particular location on the pattern entry image.”  Please note: although the reference also describes users defining their own compound inputs, it describes and the users may use pre-defined compound inputs.  Furthermore, even the user defined compound inputs must be predefined in association with commands before they are used for their intended purpose.); and	●	 cause execution of the first command with respect to the first item (claims 84, 103; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).

Claim 104. The computing device of claim 103, wherein the first interaction region comprises an elongated interaction region defining a first end and a second end, the first consumer input corresponding to a slide movement originating proximate the first end of the elongated interaction region and terminating proximate the second end of the elongated interaction region (claims 85, 104; see at least figs. 5, 9-10).

Claim 105. The computing device of claim 104, wherein the computer instructions are further configured to, when executed by the processor, cause the computing device to modify the elongated interaction region of the interface during the slide movement to display one or more text strings (claims 87, 105; see at least figs. 5-6, 9-10, 13, 16; ¶0071 “response to user-drawn patterns …. display 200 may be used to provide a user with an item for sale ….  Item for sale 500 may include information about the item such as … item details 508 (e.g., text or image descriptions of item specifications and/or seller details).”).

Claim 106. The computing device of claim 105, wherein the one or more text strings comprise instructions for completing the corresponding predefined compound consumer input (claims 88, 106; see at least figs. 9-10, 14-17.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the information provided in the text strings, i.e., “instructions,” as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Claim 107. The computer-executable method of claim 84, wherein the first consumer input corresponds to a relevance command type with respect to the first item and the second consumer input corresponds to a purchase command type with respect to the first item (claim 107; see at least abstract “payment provider may create and register patterns drawn by the user on a pattern entry image. The user may register the patterns by associating transaction options with each drawn pattern.  Each pattern may be used to execute a particular transaction such as a purchase transaction,” figs. 4, 6, 11).
Claim 108. The computer-executable method of claim 84, wherein the first consumer input corresponds to a share command type with respect to the first item and the second consumer input corresponds to a purchase command type with respect to the first item (claim 108; see at least abstract, figs. 4, 6, 11).
Claim 109. The computer-executable method of claim 84, wherein the first consumer input corresponds to a save command type with respect to the first item and the second consumer input corresponds to a purchase command type with respect to the first item (claim 109; see at least abstract, figs. 2, 4, 6, 9, 11, 14, 15).
Claim 110. The computer-executable method of claim 84, wherein the differing command types comprise two or more of a save command type, a share command type, and a relevance command type (claim 110; see at least abstract, figs. 2, 4, 6, 9, 11, 14, 15).
Claim 111. The computer-executable method of claim 84, wherein the visual display is a touch screen visual display and wherein at least a portion of the first consumer input is a touch interaction using the touch screen visual display (claim 111; see at least figs. 4, 6; ¶0027 “user draws a previously registered pattern using an electronic user device such as a touch screen”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 5, 2022